Citation Nr: 1212535	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a determination that the character of the appellant's September 1953 discharge is a bar to the payment of Department of Veterans Affairs compensation for his period of service from July 1950 to September 1953.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from May 1947 to January 1950, and was discharged under honorable conditions.  

The appellant had a second period of active duty from July 1950 to September 1953, and received an undesirable discharge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which confirmed a previous determination that the character of the appellant's discharge from his second period of service was a bar to the payment of VA compensation for that period of service.  

In connection with his appeal, the appellant requested and was scheduled for a Board hearing at the RO, to be held in November 2011.  Although he was duly notified of the time and date of the hearing by mail, he failed to appear and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  As the appellant was advised in an August 2011 letter, pursuant to 38 C.F.R. § 20.702(d) (2011), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.

In January 2012, the appellant's representative filed a motion to advance the appellant's case on the docket in light of his age.  In February 2012, the Board granted the motion pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of the character of the appellant's September 1953 discharge is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The appellant served on active duty from July 1950 to September 1953, and received an undesirable discharge.

2.  In a May 1956 decision, VA determined that the character of the appellant's discharge from his period of service from July 1950 to September 1953 was under dishonorable conditions and therefore a bar to the payment of VA benefits for that period of service.  The appellant was notified of VA's decision and his appellate rights in a May 1956 letter but he did not appeal.  

3.  In a February 2006 decision, the RO confirmed its previous determination that the character of the appellant's September 1953 discharge was a bar to the payment of VA benefits for his period of service from July 1950 to September 1953.  The appellant was notified of the decision and his appellate rights in a February 2006 letter, but he did not appeal.  

4.  In June 2007, the appellant again sought reopening of his claim for VA compensation benefits based on his second period of service.  

5.  Evidence received since the last final determination that the character of the appellant's discharge from his second period of service from July 1950 to September 1953 is a bar to the payment of VA benefits for that period of service relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1956 determination that the character of the appellant's discharge from his period of service from July 1950 to September 1953 is a bar to the payment of VA compensation benefits for that period of service is final.  38 U.S.C.A. § 709 (1952); Veterans Regulation No. 2(a), Part II, Par. III; VA Regulation 1008 (effective Jan. 25, 1936, through Dec. 31, 1957).  

2.  The February 2006 determination confirming that the character of the appellant's discharge from his period of service from July 1950 to September 1953 is a bar to the payment of VA compensation benefits for that period of service is also final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2005).

3.  New and material evidence has been received to warrant reopening of the previous determinations that the character of the appellant's discharge from his period of service from July 1950 to September 1953 is a bar to the payment of VA compensation benefits for that period of service.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error at this juncture.


Background

Service personnel records show that the appellant served on active duty from May 1947 to January 1950 and was discharged under honorable conditions.  

In July 1950, the appellant reenlisted in the U.S. Army for a period of three years.  

On December 26, 1950, the appellant deserted his unit to avoid combat service in Korea and remained absent until he was apprehended on January 28, 1951.  In July 1951, he was convicted by general court martial for this offense and sentenced to confinement at hard labor for two years.

In May 1952, the appellant was convicted by summary court martial for a period of AWOL from May 8 to 20, 1952.  

In June 1952, the appellant was convicted by summary court martial for leaving his appointed place of duty.  

On November 21, 1952, the appellant again went AWOL from his unit and remained at large until February 2, 1953.  

In February 1953, the appellant was referred for psychiatric evaluation in connection with special court-martial proceedings initiated after he was again charged with AWOL.  The examiner noted that during the appellant's first period of active duty, he had had two summary courts-martial, one for being off limits and the other for fighting and disorderly conduct.  The appellant reported that after discharge from his first period of active duty, he had attended secretarial school.  After the outbreak of the Korean War, however, he reenlisted in the Army and asked to be sent to his old unit.  This, however, never came to pass and he was assigned to another unit.  The appellant reported that around Christmas of 1950, he and several other members of his unit went AWOL for about two weeks, staying with other companies in Korea.  The appellant claimed that he returned to his own unit voluntarily and received no punishment until June or July 1951, when he was court-martialed and sentenced to two years.  The examiner noted that the appellant had been released from prison in December 1951, however, with a one-year probationary period.  During this probationary period, the appellant again went AWOL on two additional occasions for which he received two summary courts martial.  As a result, the examiner noted that the appellant's commander had recommended separation and referred the appellant for psychiatric evaluation in connection with those proceedings.  On examination, the appellant reported that he disliked the Army because he had not been given a fair deal.  He also complained that his unit was being moved out of state and he did not want to go.  He stated that his had prompted his most recent period of AWOL.  After examining the appellant and reviewing his medical history, the examiner concluded that the appellant's problems were a function of what was essentially a disordered basic character structure.  The examiner indicated that the appellant exhibited no motivation for duty.  The examiner felt that any punishment-if contemplated-would not act as a curative device or deterrent to future violations but would only serve as a rationalization of the appellant's feelings of being persecuted.  The diagnosis was antisocial personality disorder.  The examiner concluded that the appellant was therefore unfit for military service and recommended administrative separation.  

Following psychiatric evaluation, the appellant was convicted by special court martial for being AWOL from November 21, 1952, to February 2, 1953.  He was sentenced to a period of six months confinement.  On March 6, 1953, however, the appellant escaped and remained at large until he was apprehended on July 21, 1953.  

In July 1963, a Board of Officers convened for the purpose of making recommendations for the appellant's discharge.  The evidence compiled by the Board showed that the appellant had enlisted in July 1950 for a period of three years.  Since that time, he had been AWOL four times for a period in excess of 257 days.  It was noted that in addition to his previous confinement, he had been confined on two prior occasions, for a total period in excess of 302 days.  

The Board of Officers also considered records of previous trials by court-martial showing five previous convictions as follows:  (1) conviction by summary court-martial for wrongfully entering a posted off-limits area and for wrongfully violating curfew in January 1951; (2) conviction by general court-martial for absenting himself without proper leave on December 26, 1950, with the intent to avoid hazardous duty and remaining absent in desertion until his apprehension on January 28, 1951; (3) conviction by summary court-martial for AWOL from May 8, 1952, to May 20, 1952; (4) conviction by summary court martial for going without proper authority from his appointed place of duty in June 1952; and (5) conviction by special court martial for AWOL from November 21, 1952, to February 2, 1953.  

In connection with the Board of Officers proceeding, the appellant again underwent psychiatric evaluation in July 1953.  His medical history was unremarkable for neuropathic traits or psychiatric abnormalities.  He was found to be free from mental disease or derangement, able to distinguish right from wrong, adhere to the right, and communicate intelligently.  

In September 1953, the Board of Officers recommended that the appellant be discharged from service with an undesirable discharge.  

At the appellant's September 1953 military discharge medical examination, psychiatric evaluation was again normal.  Examination of the appellant's spine was also normal.  Examination of his skin was notable for several tattoos and a scar on the left arm, but no other scars.  

The appellant's DD Form 214 shows that his discharge was characterized by the service department as "undesirable."  He lost 629 days under section 6(a), appendix 2b of the Manual for Court Martial, 1951.  His awards and decorations included the Combat Infantryman Badge.  

In a May 1956 decision, VA determined that the character of the appellant's discharge from his second period of service from July 1950 to September 1953 was under dishonorable conditions and was therefore a bar to the receipt of VA benefits for that period of service.  The appellant was notified of VA's decision and his appellate rights in a May 1956 letter but he did not appeal.  He does not contend otherwise.  

In November 2005, the appellant submitted an application for VA compensation benefits, seeking service connection for residuals of a back injury.  He claimed that in August or September 1950 in Korea, he had sustained a shrapnel wound to his back with a retained metallic fragment.  He indicated that he was seen by an Army physician who gave him a cursory examination and told him he was fine.  The appellant claimed that as a result of the retained shrapnel, he had suffered from back problems since service.  

In February 2006, the RO denied the appellant's claim, advising him that VA had previously determined that the character of his September 1953 discharge rendered him ineligible for VA benefits for his period of service from July 1950 to September 1953.  In a February 2006 letter, the RO notified the appellant of its decision and his appellate rights, but he did not appeal.  He does not argue otherwise.  The February 2006 letter further advised the appellant that he had the option to request an upgrade of his discharge from the Service Department Discharge Review Board, apply for correction of his records from the Service Department Board for Correction of Military Records, or submit evidence showing that he was insane at the time he committed the offenses leading to his discharge.  

In June 2007, the appellant again sought VA compensation benefits, again stating that he had sustained shell fragment wounds to his back in August or September 1950 in Korea.  He requested VA compensation for "the emotional and physical wounds I have suffered over the years because of the army's callous dereliction at a time of a soldier[']s greatest need."  The appellant also indicated that he had asked the Army to upgrade the character of his discharge. 

Upon receipt of the appellant's claim, the RO contacted the service department for information regarding the character of his discharge.  In August 2007, the service department confirmed that the appellant had reenlisted in the U.S. Army in July 1950 for a period of three years, with a scheduled discharge date of July 23, 1953.  He received an undesirable discharge on September 29, 1953, and lost 629 days under section 6(A).  The service department also noted that the appellant's file showed that he had received no upgrade in his discharge.  

In a January 2008 letter, the RO advised the appellant that his claim had been previously denied on the basis that the character of his discharge from his second period of service was a bar to the payment of VA compensation for that period of service.  He was advised that in order reopen his claim, he had to submit new and material evidence and was advised of the type of evidence to submit.  

In a February 2008 letter, the appellant reported that after his combat experiences in Korea, he became very depressed and morose and could not hold his rage any longer so he went AWOL.  He claimed that he lacked the mental capacity to cope with his problems at that time as he had a limited education and little family support.  

In support of his claim, the appellant submitted VA clinical records showing that in July 2007, he sought treatment with complaints of panic attacks, agoraphobia, social isolation, and hypersensitivity to noise.  He reported that after his return from Korea, he was "a mess" and was given a dishonorable discharge.  He reported that he nonetheless went on with his life, working as a painter, handyman and artist.  He was married for 47 years prior to his spouse's death five years prior.  The appellant, however, indicated that his memories of his war experiences had recently returned.  The diagnostic impressions were panic attacks with agoraphobia and posttraumatic stress disorder (PTSD).  

In an October 2009 statement, the appellant again reported that he had sustained shrapnel wounds to his back in Korea and that Army doctors had been negligent in not detecting or adequately treating his in-service shrapnel wound or his mental problems.  He argued his lack of treatment caused him to be "barely in control of myself" which resulted in his running away and going AWOL.  

Thereafter, the appellant submitted documents pertaining to litigation he initiated in the U.S. District Court against the Department of the Army, seeking an order directing the Army Board for Correction of Military Records (ABCMR) to issue him a Purple Heart Medal based on shrapnel wounds he claimed to have sustained in Korea.  The court documents indicated that the District Court ruled in favor of the Department of the Army in September 2009.  According to the District Court's order, the ABCMR had denied the appellant's claim in August 2006, finding that his records provided an insufficient basis for award of the Purple Heart.  The ABCMR denied the appellant's request for a reconsideration of its decision in January 2008.  Additionally, it was noted that in September 2007, the ABCMR denied the appellant's request to upgrade his undesirable discharge and in November 2008, it denied the appellant's request for reconsideration of that decision.  The District Court held that the appellant had presented absolutely no evidence in support of his claim that his dishonorable discharge had been issued without due process.  

The appellant thereafter submitted copies of records of proceedings before the ABCMR.  These records included a November 2008 decision noting that the appellant had claimed that had his combat wounds been discovered at the time he received the undesirable discharge, he would have been authorized a general discharge.  He also claimed to have been denied medical and psychiatric evaluation prior to discharge.  After reviewing the available record and considering the appellant's contentions, the ABCMR concluded that the record failed to show that the military record was in error or unjust so as to warrant a correction.  

In a February 2010 statement, the appellant claimed that the cumulative effects of his participation in combat were the cause of his "agoraphobia, panic, proctalgia, and anxiety" that he suffered from prior to his military discharge.  He claimed, "I believe those illnesses and their compulsive effects drove me to escape my invironment [sic] in the army and were the cause of my bad behavior, AWOL, and the reason I was issued the undesirable discharge."  


Applicable Law

New and material evidence

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Character of discharge

A person seeking VA benefits must first establish that the former service member upon whose service such benefits are predicated has attained the status of veteran.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991); see also Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  

A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).

A discharge or release because of one of the following offenses is considered to have been issued under "dishonorable" conditions, unless it is found that the person was insane at the time of committing the offense causing such a discharge:  (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude.  This includes, generally, conviction of a felony; (4) willful and persistent misconduct.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious; (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d) (2011); see also Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (noting that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance," such as periods of AWOL, do not constitute minor offenses); Winter v. Principi, 4 Vet. App 29 (1993) (holding that one AWOL offense where the appellant was AWOL 32 days out of his 176-day service time constituted a bar to the payment of VA benefits on the basis of willful and persistent misconduct).  

VA regulations provide that an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2011).

The U.S. Court of Appeals for Veterans Claims (Court) has held that insanity must be shown to exist, due to disease, only at the time of the commission of the offense leading to discharge, not that insanity caused the misconduct.  See Beck v. West, 13 Vet. App. 535, 539 (2000).  In other words, there need not be a causal connection between the insanity due to disease and the misconduct.  See Struck v. Brown, 9 Vet. App. 145, 154 (1996), citing Helige v. Principi, 4 Vet. App. 32, 34 (1993) and abrogated on other grounds by Gardner v. Shinseki, 22 Vet. App. 415 (2009); see also VA G.C. Prec. 20-97 (May 22, 1997) (clarifying VA's definition of insanity).  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n) (2011).  


Analysis

As delineated in detail above, in a May 1956 decision, VA determined that the character of the appellant's discharge from his period of service from July 1950 to September 1953 was under dishonorable conditions and therefore a bar to the payment of VA benefits for that period of service.  The appellant was notified of VA's decision and his appellate rights in a May 1956 letter but he did not appeal.  He does not contend otherwise.  

In a February 2006 decision, the RO confirmed its previous determination that the character of the appellant's September 1953 discharge was a bar to the payment of VA benefits for his period of service from July 1950 to September 1953.  Again, although the appellant was notified of the decision and his appellate rights in a February 2006 letter, he did not appeal and does not contend otherwise.  

Absent a finding of clear and unmistakable error, therefore, the May 1956 and February 2006 decisions are final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In this appeal, the appellant seeks to reopen the determination that the character of his September 1953 discharge is a bar to the payment of VA compensation for his period of service from July 1950 to September 1953.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

VA has previously determined that the appellant's undesirable discharge was issued because of his willful and persistent misconduct, including significant and repeated periods of AWOL.  In his request to reopen, the appellant has, for the first time, alleged that he was insane at the time of his repeated periods of AWOL.  He has submitted several statements describing his claimed in-service psychiatric symptoms.  For example, he recalls that after his combat experiences in Korea, he became very depressed and morose and felt as if he couldn't control himself so he panicked and went AWOL.  

Given the basis for the previous decision, the Board finds that this evidence is new and material in that it relates to an unestablished fact necessary to substantiate the claim.  As set forth above, VA regulations provide an exception to the rule that a discharge issued for willful and persistent misconduct is dishonorable for VA purposes if the person was insane at the time of committing the offenses causing such a discharge.  38 C.F.R. § 3.12 (2011).  Presuming the credibility of the appellant's statements as required by Justus, the Board finds that the additional evidence received raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (holding that section 3.156(a) must be read as creating a low threshold which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  For these reasons, the Board finds that the additional evidence received since the last final determination in February 2006 is new and material evidence within the meaning of 38 C.F.R. § 3.156.  

Although the newly received evidence discussed above is adequate for the purposes of reopening the claim, this does not make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.



ORDER

New and material evidence having been received, the application to reopen the determination that the character of the appellant's discharge is a bar to the payment of Department of Veterans Affairs compensation for his period of service from July 1950 to September 1953 is granted.  


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary.  

First, a review of the record that the RO has not yet made a request for the appellant's service treatment or personnel records.  It appears from the record of proceedings before the ABCMR that the appellant's service treatment records may have been destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  Nonetheless, VA must confirm that such records are unavailable to ensure that its duty to assist has been fulfilled.  38 C.F.R. § 3.159(c)(2) (2011) (providing that VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency and may only end its efforts if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).

Additionally, given the evidence of record, the Board also finds that a VA opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (a retrospective medical evaluation may be necessary in certain instances).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National Personnel Records Center (NPRC) or other appropriate repository of records and request complete service treatment and personnel records corresponding to both of the appellant's periods of active duty.  The RO must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the RO is unable to obtain the records, a written statement to that effect should be included in the record and the RO must ensure compliance with the provisions of 38 C.F.R. § 3.159(e) by providing the appellant with appropriate notice.

2.  After securing the records discussed above, if any, the appellant should be scheduled for a VA psychiatric examination for the purposes of obtaining evidence as to whether he was insane at the time he committed the numerous offenses which led to his undesirable discharge in September 1953.  The claims folder should be made available to the examiner for review in conjunction with the examination.  

After examining the appellant and reviewing his claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the claimant was insane as defined by VA at the time he committed the misconduct that caused his undesirable discharge under other than honorable conditions.

In providing the requested opinion, the examiner is advised that the misconduct in question is as follows:  (1) wrongfully entering a posted off-limits area and for wrongfully violating curfew in January 1951; (2) absenting himself without proper leave on December 26, 1950, with the intent to avoid hazardous duty and remaining absent in desertion until his apprehension on January 28, 1951; (3) a period of AWOL from May 8, 1952, to May 20, 1952; (4) going without proper authority from his appointed place of duty in June 1952; (5) a period of AWOL from November 21, 1952, to February 2, 1953; (6) escaping from confinement on March 6, 1953, and remaining at large until apprehension on July 21, 1953.  

The examiner is also advised that an insane person is defined by 38 C.F.R. § 3.354(a) as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  

3.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case and an appropriate period of time to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


